Citation Nr: 1615483	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from September 1957 to June 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reduced the Veteran's disability ratings for service-connected bilateral hearing loss, from 30 percent to 20 percent, effective July 23, 2011.  In a September 2014 decision, the Board restored the 30 percent rating, effective July 23, 2011, and remanded the issue of entitlement to an evaluation in excess of 30 percent for hearing loss for further development.  In August 2015, the claim was again remanded for further development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required before this claim may be adjudicated. Specifically, when the issue on appeal was remanded in August 2015, the Board noted that the Veteran had reported undergoing VA audiological testing at the VAMC in Maplewood on June 20, 2014. See July 2015 Letter from Veteran.  At the time of the remand, no such VA records were associated with the claims file.  The Board thus directed the RO/AMC to obtain all outstanding VA treatment records pertaining to bilateral hearing loss, to specifically include the VA audiological examination conducted at the VAMC in Maplewood, Minnesota, on June 20, 2014.  The Board also directed the RO/AMC to properly notify the Veteran if any of the requested records could not be obtained. 

Pursuant to the Board's remand, the AMC made a specific request for a June 20, 2014, VA audiological examination.  A January 2015 "ROI" request response was negative for the referenced audiological results/testing.  The Veteran was never informed of the negative search results.

Additional VA treatment records, dated from 2004 to 2014, were also added to the record pursuant to the Board's remand.  Review of these records show that the Veteran did, in fact, undergo VA audiological testing in June 2014 - the specific date of which was June 12th - not June 20th.  The June 12, 2014, VA Audiology Clinic summary indicated the presence of normal to severe sensorineural hearing loss, bilaterally, with moderate to poor speech recognition.  The audiology report also noted that contemporaneous threshold and speech tests had been conducted and that the actual audiogram could be viewed "under tools, audiology, audiogram display and/or roes."  To date, the referenced audiogram results remain outstanding; they should be associated with the Veteran's claims file upon remand. 

The newly added VA treatment records likewise reflect that the Veteran underwent threshold testing at the VA Audiology Clinic on May 31, 2012.  Those test results are not included as part of the current record and should be associated with the Veteran's claims file upon remand. 

Further, the newly submitted July 2015 and September 2011 private audiology reports, as well as the June 2014 and May 2012 VA audiology clinic reports, do not reflect whether the speech discrimination testing was conducted using the Maryland CNC test. See 38 C.F.R. § 4.85(a)(the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test).  Therefore, further clarification from the private and VA audiologists should be undertaken upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file the audiogram (threshold and speech) results from the June 12, 2014, VA Audiology Clinic examination at the VAMC in Maplewood, and the results from the May 31, 2012, VA Audiology Clinic examination at the VAMC in Minneapolis, located in CPRS under the Tools/Audiogram Display.

If any of the records requested are unavailable, the RO/AMC should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e). 

2. Contact the audiologists who conducted the July 2015 and September 2011 private audiograms and the June 2014 and May 2012 VA audiograms for purposes of clarification.  The audiologists should be asked to clarify whether speech discrimination testing was conducted using the Maryland CNC test. 

All attempts to seek clarification and any response received must be documented in the claims file.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




